Title: From Thomas Jefferson to James Cheetham, 6 November 1807
From: Jefferson, Thomas
To: Cheetham, James


                        
                            Sir
                            
                            Washington Nov. 6. 07.
                        
                        Your account amounting to 30. D. tho’ recieved some time ago had escaped my attention. having occasion to make
                            a remittance to mr Gelston I have included that sum with his, & must therefore ask the favor of you to call on him for
                            it. the time of my retirement being now not very distant, I am beginning to retire from the paper reading. I cannot begin
                            better than with the New York Evening post, of which in truth I have scarcely opened one for two years past. I will
                            therefore pray you to discontinue forwarding them to me. Accept my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    